Citation Nr: 0104441	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-45 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $25,628.06.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of the 
veteran's loan guaranty indebtedness.


FINDINGS OF FACT

1.  The veteran assumed the mortgage loan on a home in May 
1990 with a mortgage loan which was guaranteed by VA.

2.  After the veteran's default on his mortgage payments, 
there was a loss of the property which served as security for 
the VA guaranteed loan.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $25,628.06 was charged as a debt to the 
veteran.

4.  It is not contrary to equity and good conscience to 
require repayment of the full amount of the current loan 
guaranty indebtedness with accrued interest, less the amount 
of $10,000 for which waiver of recovery may be granted.


CONCLUSION OF LAW

It is not contrary to equity and good conscience to require 
repayment of the full amount of the current loan guaranty 
indebtedness with accrued interest, less the amount of 
$10,000 for which waiver of recovery is granted.  38 U.S.C.A. 
§ 5107, 5302 (West 1991); 38 C.F.R. § 1.962, 1.964, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his loan guaranty 
indebtedness is not the result of misrepresentation or bad 
faith.  He further contends that a waiver of recovery of the 
full amount of loan guaranty indebtedness should be granted 
in equity and good conscience.  After a review of the record, 
the Board finds that the veteran's indebtedness is not the 
result of misrepresentation or bad faith.  In addition, the 
Board finds that it is not contrary to equity and good 
conscience to require repayment of the full amount of the 
current loan guaranty indebtedness with accrued interest, 
less the amount of $10,000 for which waiver of recovery is 
granted.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (2000), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.964 (2000); 38 U.S.C.A. § 5302(b) (West 1991).

The evidence in this case shows that the veteran assumed the 
mortgage loan on a home in May 1990 with a mortgage loan 
which was guaranteed by VA.  The mortgage payments 
subsequently became delinquent, and the property was 
foreclosed.

The debt was created when the veteran became delinquent in 
his mortgage payments.  The lender foreclosed the subject 
property and filed a claim on VA's loan guaranty.  The 
veteran first became delinquent in his mortgage payments on 
August 1, 1993.  Following this delinquency, the veteran 
negotiated for an extended period of time in order to attempt 
to obtain a refunding of his mortgage to lower the monthly 
payment.  However, following extended negotiations he chose 
not to do a refunding of the mortgage.  Therefore, 
foreclosure proceeding were begun in July 1994, resulting in 
foreclosure and a sale of the subject property by mortgage 
sale in March 1996.  The lender filed a claim for VA to 
fulfill its loan guaranty and VA charged the amount of 
$25,628.06 as the veteran's loan guaranty indebtedness.

The Board finds that there is insufficient evidence in the 
veteran's claims files to show that his conduct was 
fraudulent, in bad faith, lacked good faith, or involved the 
misrepresentation of any material facts.  While the veteran 
does bear much fault in the creation of the debt, the 
evidence does not demonstrate that he took action to take 
advantage of the government.  The veteran claims that 
extenuating circumstances, most notably his wife's unexpected 
and disabling illness, prevented him from paying his mortgage 
payments.  The Board finds that the veteran's conduct was 
marginally above that contemplated by fraud, 
misrepresentation, bad faith, or lack of good faith, and his 
request for waiver will therefore be evaluated pursuant to 
the principles of equity and good conscience.

The Board finds that the veteran initially bore a low degree 
of responsibility for the creation of the debt.  The evidence 
shows that the veteran's initial default on mortgage loan 
payments was the result of his spouse leaving her job due to 
an illness.  The veteran also attempted to negotiate a 
refunding at an early stage to lower his monthly payment.  
However, as the veteran continued to live in the subject 
property without making payments, he began to bear a greater 
and greater degree of fault in the creation of the debt.  He 
entered into a second round of negotiations concerning a 
refunding before the property was eventually foreclosed.  The 
veteran has stated that he was unable to sell the home 
because the loan amount was greater than the anticipated sale 
price (although the evidence does not show that he ever made 
any attempts to sell the home).  However, the Board notes 
that the figures that the veteran has provided show that if 
he had sold the home for a price below the loan price, the 
resulting loss would have been less than the eventual loss of 
$25,628.06.  The Board also notes that the veteran lived in 
the home for a considerable period of time without making 
payments.  In effect, the veteran was living in the home 
without paying, although the evidence shows that the veteran 
had sufficient income to make the payments.  Thus, it is 
clear to the Board that while the veteran may have initially 
become delinquent due to unfortunate circumstances 
surrounding his wife's illness, the majority of the debt 
resulted from the veteran's protracted and unsuccessful 
negotiations regarding a refunding of the mortgage and from 
the veteran choosing not to pay the mortgage rather than from 
any financial inability to pay the mortgage.  The Board also 
feels that the veteran did not take appropriate steps to 
mitigate the financial loss in this case.  If the veteran had 
executed the refunding of the mortgage, he could have 
prevented the foreclosure and subsequent indebtedness.  
Furthermore, he could have sold the house prior to any 
foreclosure for a loss of less than that suffered by VA as a 
result of his choosing not to pay his mortgage.  Therefore, 
while the fault for the creation of a portion of debt may be 
attributed to circumstances beyond the control of the 
veteran, the veteran bears the majority of the fault in the 
creation of the remainder of the debt.

The Board finds that collection of the debt would not deprive 
the debtor of basic necessities.  The outstanding loan 
guaranty indebtedness is already being satisfied by amounts 
being withheld from monthly VA benefits payments due the 
veteran.  The veteran's most recent financial status report, 
completed in July 1998, reflects monthly income of $3,633.00 
from disability payments for the veteran and his wife.  That 
results in an annual income of $43,596.00, without any 
reduction due to taxes.  The veteran has stated that he no 
longer files a tax return.  The veteran reported monthly 
expenses of $3,633.00, resulting in no monthly shortfall or 
excess.  While it is unclear whether that financial status 
report reflects the deduction from the veteran's VA benefits 
to satisfy his indebtedness, the Board feels that even with a 
deduction of $100.00 or $200.00 per month, the veteran would 
be able to provide "basic necessities" for himself and his 
wife.  In fact, the Board feels that an annual income of 
$43,596.00 is more than sufficient to provide all of the 
veteran's basic necessities.  In examining the veteran's 
listed expenses, the Board finds that many of them would not 
fall into the category of basic necessities.  The veteran 
lists a monthly expense of $325.00 for house, car, and life 
insurance.  While the Board recognizes the need for insurance 
and feels that insurance could be a necessity, the figure 
seems somewhat inflated.  In fact, the veteran lists a 1983 
Mazda truck with a value of $300.00 as his only asset and 
does not list any other vehicle.  The veteran also lists a 
monthly car payment of $369.91, although again he lists among 
his assets only one vehicle with a stated value of $300.00.  
The veteran lists rent or mortgage payments of $950.00 per 
month, food expenses of $550.00 per month, utilities and heat 
expenses of $500.00 per month, and medical and dental 
expenses of $300.00 per month.  The veteran also lists 
miscellaneous bills (gas, vehicle upkeep, clothing, and 
everyday expenses) of $243.09 per month.  Those figures seem 
unnecessarily high.  The Board feels that the veteran could 
provide the basic necessities for himself and his family for 
a lower expense than $3,633.00 per month.  Therefore, the 
Board finds that repayment of a portion of the debt would not 
deprive the veteran or his family of basic necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist a previous veteran in 
acquiring the subject property and the loan guaranty allowed 
the veteran to assume the mortgage on the subject property.  
The veteran failed to make payments as they became due, and 
no longer is in possession of the subject property.  
Regardless of whether the debt is collected, the veteran will 
not be in possession of the subject property.  Therefore, to 
collect the debt would not nullify the objective of the 
payment of the benefits.  However, in this claim, where the 
veteran's benefits have been and are being withheld, the 
Board must also evaluate whether the objective of the 
withheld benefits may be nullified.  The purpose of those 
other benefits, to compensate the veteran for injuries 
received in service and for his capacity to earn a living by 
working, while not nullified, is to some minor extent 
defeated by the collection.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of his mortgage 
loan, and that guaranty resulted in a loss to the government.  
The Board notes that the veteran did receive the value of a 
VA guaranty upon the acquisition of his home which allowed 
him to assume the loan on the subject property.  However, a 
waiver of recovery of the outstanding indebtedness would only 
return to the veteran other benefits due to him from VA which 
had been withheld in order to satisfy the debt.  It would not 
return the subject property.  If the veteran had purchased a 
home without a VA loan guaranty and the home had been 
foreclosed, he would be required to repay any overage to his 
lender.  VA paid that overage for him, which is a valuable 
gain to the veteran.  The Board also notes that the evidence 
does not show that the veteran has changed his position to 
his detriment due to his reliance upon the receipt of VA 
benefits. 

The Board has carefully considered the veteran's claim, and 
has weighed all evidence such that where there is a balance 
of positive and negative evidence, the benefit of the doubt 
is given to the veteran.  While the Board did not find that 
the veteran acted in bad faith to take advantage of the 
government, his actions were arguably questionable in 
preventing foreclosure by continuing to negotiate a refunding 
while living in the subject property for a considerable 
amount of time without making any payments whatsoever.  The 
Board is not deaf to the veteran's assertion that his wife's 
illness caused the loss of a large portion of the family 
income.  However, the Board has examined the large amount of 
the veteran's monthly disability payments, both currently and 
at the time the veteran first defaulted on his mortgage 
payments.  The Board feels that the veteran's income at the 
time of default could probably have supported payment of his 
mortgage payments and that the veteran's current income can 
support the repayment of his debt.

However, because the Board recognizes the unfortunate 
circumstances surrounding the illness of the veteran's spouse 
and the financial and emotional chaos this must have caused 
at the time of the initial default, the Board feels 
compassionate.  In some part, those circumstances contributed 
to the creation of the veteran's loan guaranty indebtedness.

Accordingly, the Board finds that equity and good conscience 
support the waiver of recovery of $10,000 of the current 
total loan guaranty indebtedness.  This waiver of recovery in 
the amount of $10,000 does not include the accrued interest 
on the $10,000, but is merely a flat amount to be deducted 
from the current principal of the veteran's total 
indebtedness.




ORDER

Waiver of recovery of the amount of $10,000 of the current 
total loan guaranty indebtedness is granted.

Waiver of recovery of the current total loan guaranty 
indebtedness with accrued interest, less $10,000, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

